                                                                     Case 1:20-bk-11435-MB              Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15       Desc
                                                                                                         Main Document    Page 1 of 14



                                                                       1 David S. Kupetz (CA Bar No. 125062)
                                                                          dkupetz@sulmeyerlaw.com
                                                                       2 Asa S. Hami (CA Bar No. 210728)
                                                                          ahami@sulmeyerlaw.com
                                                                       3 Claire K. Wu (CA Bar No. 295966)
                                                                          ckwu@sulmeyerlaw.com
                                                                       4 SulmeyerKupetz
                                                                           A Professional Corporation
                                                                       5 333 South Grand Ave, Suite 3400
                                                                         Los Angeles, California 90071
                                                                       6 Telephone: 213.626.2311
                                                                         Facsimile: 213.629.4520
                                                                       7
                                                                         Attorneys for Reorganized Debtors
                                                                       8
                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                       9
                                                                               CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
                                                                      10
                                                                         In re                                      Case No. 1:20-bk-11435-MB
  Professional Corporation




                                                                      11
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                         GLOSTATION USA, INC., a Delaware           Chapter 11
                                                                      12 corporation, and related debtors,
                                                                                                                    (Jointly Administered with Case Nos. 1:20-bk-
                                                                      13                Debtors.                    11436-MB; 1:20-bk-11437-MB; 1:20-bk-11438-
                                                                                                                    MB; 1:20-bk-11439-MB; 1:20-bk-11434-MB;
                                                                      14                                            1:20-bk-11440-MB; 1:20-bk-11441-MB; 1:20-
                                                                         Federal EIN: XX-XXXXXXX                    bk-11442-MB; 1:20-bk-11443-MB; 1:20-bk-
SulmeyerKupetz, A




                                                                      15                                            11444-MB)
                                                                      16                                                     NOTICE OF OCCURRENCE OF
                                                                                                                             EFFECTIVE DATE OF DEBTORS’ FIRST
                                                                      17                                                     AMENDED JOINT PLAN OF
                                                                                                                             REORGANIZATION
                                                                      18
                                                                                                                             [Relates to Dkt, Nos. 206, 284]
                                                                      19
                                                                                                                             [No Hearing Required]
                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           ASH 2708003v1
                                                                     Case 1:20-bk-11435-MB      Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15            Desc
                                                                                                 Main Document    Page 2 of 14



                                                                       1 TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY JUDGE,

                                                                       2 THE UNITED STATES TRUSTEE, CREDITORS, AND OTHER PARTIES IN INTEREST:

                                                                       3           PLEASE TAKE NOTICE that, on November 27, 2020, the Court entered its Order

                                                                       4 Granting Motion For Order Confirming Debtors’ First Amended Joint Plan of Reorganization [Dkt.

                                                                       5 No. 284], pursuant to which the Court confirmed the Debtors’ First Amended Joint Plan of

                                                                       6 Reorganization [Dkt. No. 206] (the “Plan”).

                                                                       7           PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan has occurred and

                                                                       8 the Plan became effective on November 30, 2020.

                                                                       9

                                                                      10 Dated: December 1, 2020                 SulmeyerKupetz
                                                                                                                 A Professional Corporation
                                                                      11
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12
                                                                                                                 By: /s/ Asa S. Hami
                                                                      13                                             Asa S. Hami
                                                                                                                     Attorneys for Reorganzied Debtors
                                                                      14

                                                                      15
SulmeyerKupetz, A




                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           ASH 2708003v1                                1
     Case 1:20-bk-11435-MB           Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                    Desc
                                      Main Document    Page 3 of 14




                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF OCCURRENCE OF
EFFECTIVE DATE OF DEBTORS’ FIRST AMENDED JOINT PLAN OF REORGANIZATION will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 1, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:

Daren Brinkman on behalf of Creditor Committee Committee Of Unsecured Creditors
office@brinkmanlaw.com, 7764052420@filings.docketbird.com

Daren Brinkman on behalf of Creditor Committee Committee of Unsecured Creditors
office@brinkmanlaw.com, 7764052420@filings.docketbird.com

Russell Clementson on behalf of U.S. Trustee United States Trustee (SV)
russell.clementson@usdoj.gov

Krista M Enns on behalf of Creditor Yonkers Associates, LLC
KEnns@beneschlaw.com, docket@beneschlaw.com

Asa S Hami on behalf of Debtor Glostation USA, Inc.
ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Asa S Hami on behalf of Interested Party Courtesy NEF
ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Asa S Hami on behalf of Plaintiff GLOSTATION USA, INC., a Delaware corporation, and Related Debtors and Debtors
in Possession ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Alan Craig Hochheiser on behalf of Creditor AmTrust North America, Inc. on behalf of Technology Insurance
Company, Inc. ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com

Brian D Huben on behalf of Creditor Mission Valley Shoppingtown LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

Brian D Huben on behalf of Creditor The Macerich Company
hubenb@ballardspahr.com, carolod@ballardspahr.com

Brian D Huben on behalf of Creditor West Valley Owner, LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

William W Huckins    whuckins@allenmatkins.com, clynch@allenmatkins.com;mcatapang@allenmatkins.com

David S Kupetz on behalf of Debtor Glostation Core USA, Inc.
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com


            ASH 2708003v1
       Case 1:20-bk-11435-MB                   Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                                     Desc
                                                Main Document    Page 4 of 14

David S Kupetz on behalf of Debtor Glostation USA, Inc.
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Austin, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Cerritos, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Colony, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Mission Valley, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Oakbrook, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Pop-Up, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Ridge Hill, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR San Mateo, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Topanga, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Plaintiff GLOSTATION USA, INC., a Delaware corporation, and Related Debtors and
Debtors in Possession
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

Adam A Lewis on behalf of Creditor Silicon Valley Bank
alewis@mofo.com, adam-lewis-3473@ecf.pacerpro.com

Debra Riley on behalf of Creditor ATEL Growth Capital dba ATEL Ventures
driley@allenmatkins.com

Catherine Schlomann Robertson on behalf of Creditor Bohannon Development Company
crobertson@pahl-mccay.com, mle@pahl-mccay.com

Michael St James on behalf of Interested Party CB-1 COMMERCIAL CO LLC, a Delaware limited liability company
ecf@stjames-law.com

Jason D Strabo on behalf of Creditor TriplePoint Capital LLC
jstrabo@mwe.com, cfuraha@mwe.com;rorloff@mwe.com

Jason D Strabo on behalf of Debtor Glostation USA, Inc.
jstrabo@mwe.com, cfuraha@mwe.com;rorloff@mwe.com

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov

Steven Werth on behalf of Attorney SulmeyerKupetz
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Glostation Core USA, Inc.
ASH 2708003v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                   Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                                     Desc
                                                Main Document    Page 5 of 14
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Glostation USA, Inc.
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Austin, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Cerritos, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Colony, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Mission Valley, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Oakbrook, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Pop-Up, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Ridge Hill, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR San Mateo, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Topanga, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Glostation Core USA, Inc.
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Glostation USA, Inc.
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Austin, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Cerritos, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Colony, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Mission Valley, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

ASH 2708003v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                   Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                                     Desc
                                                Main Document    Page 6 of 14
Claire K Wu on behalf of Debtor Sandbox VR Oakbrook, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Pop-Up, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Ridge Hill, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR San Mateo, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Topanga, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Plaintiff GLOSTATION USA, INC., a Delaware corporation, and Related Debtors and Debtors
in Possession ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com; ckwu@ecf.courtdrive.com;
ckwu@ecf.inforuptcy.com
                                                                 Service information continued on attached page.



2. SERVED BY UNITED STATES MAIL:
On (date) December 1 , 2020 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                     Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 1,
2020, I served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here
constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24
hours after the document is filed.


DEBTORS
Glostation USA, Inc.
Via Email: steve.zhao@sandboxvr.com


SECURED CREDITORS

Atel Growth Capital - RFN                                                  Atel Growth Capital - RFN
c/o Johanna Johannesson                                                    c/o Debra A. Riley, Esq.
600 Montgomery Street, 9th FL                                              Allen Matkins Leck Gamble Mallory & Natsis LLP
San Francisco, CA 94111                                                    One America Plaza
Ph: 414- 616-3461                                                          600 West Broadway, 27th Floor
Email: jjohannesson@atel.com                                               San Diego, California 92101-0903
                                                                           Ph: 619- 235-1520
                                                                           EMail: driley@allenmatkins.com




ASH 2708003v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                   Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                                     Desc
                                                Main Document    Page 7 of 14
Silicon Valley Bank                                                        TriplePoint Capital LLC
c/o Alexander Rheaume, Esq.                                                c/o Gary Rosenbaum
Morrison & Foerster LLP                                                    McDermott Will & Emery LLP
200 Clarendon Street                                                       2049 Century Park East, Suite 3200
Boston, MA 02116                                                           Los Angeles, CA 90067-3206
Ph: 617-648-4770                                                           Ph: 310-284-6133
Email: ARheaume@mofo.com                                                   Email: Grosenbaum@mwe.com
       BButterfield@mofo.com                                                      Rorloff@mwe.com

                                                                                     Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 December 1, 2020                          Patricia Dillamar                                   /s/ Patricia Dillamar
 Date                                      Printed Name                                        Signature




ASH 2708003v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
        Case 1:20-bk-11435-MB                  Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                                     Desc
                                                Main Document    Page 8 of 14
                                                                SERVICE LIST
                                                          ( Via Email and U.S. Mail1)

ATTORNEY FOR SANDBOX VR, INC.                                              CREDITORS' COMMITTEE:
Natasha Hsieh
Silicon Legal Strategy                                                     DKMullin Architects
Ph: 415-513-1213                                                           517 S. Main Street
Email: natasha@siliconlegal.com                                            Moscow, Idaho 83834
                                                                           Attn: Daniel K. Mullin
                                                                           daniel@dkmullin.com

OFFICE OF THE UNITED STATES TRUSTEE:                                       Elevenex LLC
Russell Clementson                                                         1770 Post St. #312
Office of the United States Trustee                                        San Francisco, CA 94115
915 Wilshire Blvd., Suite 1850                                             Attn: Matthew Raphaelson
Los Angeles, CA 90017                                                      matthew@elevenexllc.com
Ph: 213-894-4505
Fax : 213-894-0276                                                         Stublisher Inc. dba dotdotdash
Email: russell.clementson@usdoj.gov                                        4784 SE 17th Ave.
                                                                           Suite 185
                                                                           Portland, OR 97217
                                                                           Attn: Kyle Baneulos
                                                                           accounting@dotdotdash.io

INTERNAL REVENUE SERVICE:                                                  ATTORNEY FOR CREDITORS COMMITTEE OF
Internal Revenue Service                                                   UNSECURED CREDITORS
PO Box 7346                                                                Daren Brinkman, Esq.
Philadelphia, PA 19101-7346                                                Brinkman Law Group, PC
Ph: 800-973-0424                                                           543 Country Club Drve
                                                                           Unit B
                                                                           Wood Ranch, CA 93065
                                                                           Email: office@brinkmanlaw.com, firm@brinkmanlaw.com;
                                                                           db@brinkmanlaw.com

SECURITIES EXCHANGE COMMISSION:                                            30 LARGEST UNSECURED CREDITORS:
U.S. Securities and Exchange Commission
Attn: Bankruptcy Counsel                                                   Flynn Construction
444 South Flower Street, Suite 900                                         600 Penn Avenue
Los Angeles, CA 90071-9591                                                 Pittsburgh, PA 15221
                                                                           Ph: 412-243-2483
                                                                           Fax: 412-243-7925
                                                                           Email: info@flynn-construction.com

REQUEST FOR SPECIAL NOTICE:                                                Lakeview Construction, Inc.
                                                                           10505 Corporate Drive., Ste. 200
CB-1 Commercial Co. LLC                                                    Pleasant Prairie, WI 53158
c/o Michael St. James, Esq.                                                Ph: 262-857-3336
St. James Law, P.C.                                                        Fax 262-857-3424
22 Battery Street, Suite 810                                               Email: steve@lvconstruction.com
San Francisco, California 94111
(415) 391-7566 Telephone
(415) 391-7568 Facsimile
Email: Ecf@stjames-law.com



1
    Served Via Email on December 1, 2020 where email address is noted.


ASH 2708003v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                   Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                                     Desc
                                                Main Document    Page 9 of 14

Attorneys for AmTrust North America, Inc. on behalf of                     Menemsha Development Group
Technology Insurance Company, Inc.                                         4950 W. 154th Street
Maurice Wutscher LLP                                                       Hawthorne, CA 90250
Alan C. Hochheiser, Esq.                                                   Ph: 310-678-2346
23611 Chagrin Blvd., Suite 207                                             Fax: 775-719.8790
Beachwood, OH 44122                                                        Email: jnovak@menemshasolutions.com
Via Email: ahochheiser@mauricewutscher.com

Action RSC, LLC                                                            CB-1 Commercial Co., LLC
4320 Action Drive                                                          c/o Millennium Partners
Mesquite, TX 95150                                                         1995 Broadway, 3rd Fl.
Ph: 214- 989-7841                                                          New York, NY 10023
Fax: 972-865-4494                                                          Ph: 212-595-1600
Email: Steve@actionrcs.com                                                 Email: jjeffries@millenniumptrs.com

CDW Direct LLC                                                             One CDW Way
PO Box 75723                                                               200 N. Milwaukee Avenue
Chicago, IL 60675-5723                                                     Vernon Hills, IL 60061
Ph: 480-270-7347                                                           Ph: 847-465-6000
Emil: anthcap@cdw.com                                                      Fax: 847-465-6800
                                                                           Toll-free: 800-800-4239

Macerich Cerritos, LLC                                                     HSC Holdings, LLC
c/o Macerich                                                               c/o Bohannon Development Company
P.O. Box 2172                                                              Sixty 31st Avenue
401 Wilshire Blvd., Suite 700                                              San Mateo, CA 94403
Santa Monica, CA 90407                                                     Ph: 650-345-8222
Ph: 310-394-6000                                                           Email: larry.ivich@hillsdale.com
Email: Hayley.Rable@macerich.com

DK Mullin                                                                  Oakbrook Shopping Center, LLC
Attn: Daniel Mullin                                                        c/o Oakbrook Center
517 S. Main St.                                                            350 N. Orleans Street, Suite 300
Moscow, ID 83843                                                           Chicago, IL 60654
Ph: 208-892-8433                                                           Ph: 312-960-5532
Fax: 208-892-8533                                                          Email: julie.bowden@brookfieldpropertiesretail.com
Email: daniel@dkmullin.com

Shremshock Architects                                                      Mission Valley Shoppingtown LLC
7400 West Campus Rd, Ste 150                                               c/o Ballard Spahr LLP
New Albany, OH 43054                                                       2029 Century Park East, Suite 800
Ph: 614-545-4550                                                           Los Angeles, CA 90067-2909
Fax: 614-545-4555                                                          Ph: 424-204-4400
Email: info@shremshock.com                                                 Fax: 424-204-4350
                                                                           Email: hubenb@ballardspahr.com

Identiti                                                                   West Valley Owner, LLC
425 N. Martigale, 18th floor                                               c/o Ballard Spahr LLP
Schaumburg, IL 60173                                                       2029 Century Park East, Suite 800
Ph: 847-301-0519                                                           Los Angeles, CA 90067-2909
Email: ggonzales@identiti.net                                              Ph: 424-204-4400
                                                                           Fax: 424-204-4350
                                                                           Email: hubenb@ballardspahr.com

First Call Resolution LLC                                                  Tactical Haptics Inc.
406 NE Winchester Street,                                                  2819 Whipple Rd.
Roseburg, OR 97470                                                         Union City, CA 94587
ASH 2708003v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                   Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                                     Desc
                                               Main Document     Page 10 of 14
Ph: 541 971-6353                                                           Ph: 510-516-1494
Email: Priscilla.brown@gofcr.com                                           Email: info@TacticalHaptics.com
       accounting@firstcallres.com

Terry Adams, Inc.                                                          Global Facility Management & Construction
11 S. Mulberry, Suite 100                                                  525 Broadhollow Road, Suite 100
Elizabethtown, KY 42701                                                    Melville, NY 11747
Ph: 270-769-0859                                                           Ph: 631-617-6500
Fax: 270-769-0913                                                          Fax: 631-813-2812
Email: Sowens@terryadamsinc.com                                            Email: Joseph.Autero@gfm247.com
       Krood@terryadamsinc.com                                                    Nick.Spinazzola@gfm247.com

Snyder & Snyder, LLP                                                       TJ Hale Company, LLC
c/o ChrisAnn Vogt                                                          W139 N9499 Highway 145
94 White Plains Road                                                       Menomonee Falls, WI 53051-1618
Tarrytown, NY 10591                                                        Ph: 262-255-5555
Ph: 914-333-0700                                                           Fax: 262-255-5678
Fax: 914-333-0743                                                          Email: info@tjhale.com
Email: CVogt@snyderlaw.net
                                                                           STUBLISHER INC., dotdotdash
EleveneX, LLC                                                              4784 SE 17th Ave., Suite 143
1770 Post Street, 312                                                      Portland, OR 97202
San Francisco, CA 94115                                                    Ph: 503-505-3232
Ph: 415-283-5840                                                           Email: kyle@dotdotdash.io

National Energy & Light Inc.                                               National Energy & Light Inc.
2053 Kurtz Street                                                          14 Celina Avenue, Suite 0
San Diego, CA 92110                                                        Nashua, NH 03063
Ph: 603-402-2143                                                           Email: support@nelcompany.com
Email: ap@nelcompany.com

00 Agency                                                                  Linkedin
88 East Bay State St., Unit 1K                                             62228 Collections Center Drive
Alhambra, CA 91801                                                         Chicago, IL 60693-0622
Ph: 626-227-5858                                                           Ph: 650-687-3600
Email: christine@the00agency.com                                           Email: keast@linkedin.com

Bergmeyer Associates, Inc.
51 Sleeper Street
Boston, MA 02210
Ph: 617-542-1025
Email: msalter@bergmeyer.com

Permit Advisors                                                            Granite Telecommunications
8370 Wilshire Blvd., Suite 330                                             100 Newport Ave Ext.
Beverly Hills, CA 90211                                                    Quincy, MA 02171
Ph: 310-275-7774                                                           Ph: 866-847-5500 / Pat Green
Fax: 310-881-1135                                                          Email: PGreen@granitenet.com
Email: christian@permitadvisors.com


Placer Labs                                                                Glassdoor
340 S. Lemon Avenue #1277                                                  100 Shoreline Highway
Walnut, CA 91789                                                           Mill Valley, CA 94941
Ph: 415-549-6537                                                           Ph: 415-944-6967
Email: info@placer.ai                                                      Email: Jennifer.Lorenzo@glassdoor.com

UTILITY PROVIDERS:                                                         San Diego Gas & Electric
ASH 2708003v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                   Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                                     Desc
                                               Main Document     Page 11 of 14
                                                                           Agent for Service of Process
AT&T Corp                                                                  The Prentice-Hall Corporation System, Inc.
Agent for Service of Process                                               251 Little Falls Drive
CT Corporation System                                                      Wilmington, DE 19808
208 So LaSalle St., Suite 814
Chicago, IL 60604

San Diego Gas & Electric                                                   Cox Business
PO Box 25111                                                               Agent for Service of Process
Santa Ana, Ca 92799-5111                                                   Brian Cox
Ph: 800-336-7343                                                           490 E. 19th St
                                                                           Costa Mesa, CA 92627

Cox Business                                                               Comcast Business
PO Box 53214                                                               9602 S. 300 W. Ste B
Phoenix, AZ 85072                                                          Sandy UT 84070
Ph: 619-269-2000                                                           Ph: 800-391-3000


Granite Telecommunications                                                 Sonic Net, LLC
100 Newport Ave Ext                                                        2260 Apollo Way
Quincy, MA 02171                                                           Santa Rosa, CA 95407
Ph: 866-847-5500                                                           Ph: 877-676-6428
Ph: 617-837-4513                                                           Email: enterprise-billing@sonic.net
Email: PGreen@granitenet.com
      TOverton@granitenet.com

ComEd Customer Care Center                                                 ComEd Customer Care Center
Agent for Service of Process                                               PO Box 805379
Sheila M. Morrison                                                         Chicago, IL 60680-5379
2111 Lake Ave.                                                             Ph: 877-426-6331
Wilmette, IL 60091

City of Austin                                                             Keter Environmental Services, Inc.
City of Austin Utility Customer Service                                    Agent for Service of Process
PO Box 2267                                                                The Corporation Company
Austin, TX 78783-2267                                                      4 High Ridge Park, Suite 202
Ph: 512-494-9400                                                           Stamford, TC 06905

Kameryn McCollough, Staff Attorney                                         Keter Environmental Services, Inc.
Keter Environmental Services, Inc.                                         PO Box 417468
4 High Ridge Park                                                          Boston, MA 02241-7468
Stamford, CT 06905                                                         Ph: 602-560-2380
Cell: 303- 386-6351                                                        Email: sstahl@keteres.com
Email: kmccollough@keteres.com

Keter Environmental Services, Inc                                          Keter Environmental Services, Inc
4 High Ridge Park                                                          101 W. Washington Street
Suite 202                                                                  Suite 1000 East
Stamford, CT 06905                                                         Indianapolis, IN 46204

Keter Environmental Services, Inc                                          AT & T
4745 N 7th St.                                                             PO Box 5014
Suite 235                                                                  Carol Stream, IL 60197-5014
Phoenix, AZ 85014                                                          Ph: 800-321-2000




ASH 2708003v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                   Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                                     Desc
                                               Main Document     Page 12 of 14

LANDLORDS:

CB-1 Commercial Co LLC
c/o Millennium Partners
1995 Broadway, 3rd Floor
New York, NY 10023
Ph: 212-595-1600
Email: jjeffries@millenniumptrs.com

Attorneys for CB-1 Commercial Co LLC                                       Pleasanton Business Solutions, Inc.
Michael St. James                                                          4695 Chabot Drive, Suite 200
St. James Law, P.C.                                                        Pleasanton, CA 94588
22 Battery Street, Suite 888                                               Ph: 925-558-2700
San Francisco, CA. 94111
Michael@stjames-law.com

Amy E. Lehman                                                              LMG Ventures, LLC
Shartsis Friese LLP                                                        700 S. 72nd Street
One Maritime Plaza Eighteenth Floor                                        Omaha, NE 68114
San Francisco, CA 94111                                                    Ph: 402-392-3270
ALehman@sflaw.com                                                          Email: ryan.blumkin@nfm.com

Mission Valley Shoppingtown LLC                                            Domain Northside Retail Property LP
c/o Ballard Spahr LLP                                                      575 5th Avenue, 23rd Floor
2029 Century Park East, Suite 800                                          Attn: Domain Northside
Los Angeles, CA 90067-2909                                                 New York, NY 10017
Ph: 424-204-4400                                                           Matt Mitchell, GM
Fax 424-204-4350                                                           Ph: 512-758-7937
Email: hubenb@ballardspahr.com                                             Email: MMitchell@northwoodretail.com


Macerich Cerritos, LLC                                                     Attorneys for Macerich Cerritos, LLC
239 Los Cerritos Center                                                    Macerich Cerritos, LLC
Management Office                                                          c/o Jessica M. Simon and Brian D. Huben
Cerritos, CA 90703                                                         Ballard Spahr LLP
Ph: 562-860-0341                                                           2029 Century Park East, Suite 1400
Email: Hayley.Rable@macerich.com                                           Los Angeles, CA 90067-2915
                                                                           Ph: 424-204-4349
                                                                           Email: simonjm@ballardspahr.com
                                                                                  HubenB@ballardspahr.com

Oakbrook Shopping Center, LLC                                              Attorneys for Oakbrook Shopping Center, LLC
c/o Oakbrook Center                                                        Ivan M. Gold
350 N. Orleans St., Suite 300                                              Allen Matkins Leck Gamble Mallory & Natsis LLP
Chicago, IL 60654-1607                                                     Three Embarcadero Center, 12th Floor
Ph: 312-960-5000                                                           San Francisco, CA 94111-4074
Email: julie.bowden@brookfieldpropertiesretail.com                         Ph: 415- 837-1515
                                                                           Email: igold@allenmatkins.com

Yonkers Associates, LLC                                                    Yonkers Associates, LLC
600 Superior Ave. E., Ste 1500                                             c/o Kevin M. Capuzzi
Cleveland, OH 44144                                                        Benesch, Friedlander, Coplan & Aronoff LLP
Dan Casiero, VP Regional Leasing                                           1313 North Market Street, Suite 1201
Ph: 917-716-7338                                                           Wilmington, DE 19801
Email: D.Casiero@qic.com                                                   Ph: 302.442.7063
                                                                           Email: kcapuzzi@beneschlaw.com

ASH 2708003v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                   Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                                     Desc
                                               Main Document     Page 13 of 14

Yonkers Associates, LLC                                                    Bohannon Development Company
c/o Krista M. Enns                                                         c/o Catherine Schlomann Robertson
Benesch, Friedlander, Coplan & Aronoff LLP                                 Pahl & Mccay
One Montgomery Tower                                                       225 West Santa Clara Street, Suite 1500
120 Kearny Street, Suite 2700                                              San Jose, California 95113
San Francisco, CA 94104                                                    Telephone: 408-286-5100
Ph: 628.600.2243                                                           Facsimile: 408- 286-5722
Email: kenns@beneschlaw.com                                                Email: crobertson@pahl-mccay.com


Attorney for HSC Holdings, LLC                                             West Valley Owner, LLC
Catherine Schlomann Robertson                                              c/o Ballard Spahr LLP
Pahl & McCay                                                               2029 Century Park East, Suite 800
225 W. Santa Clara St.                                                     Los Angeles, CA 90067-2909
Suite 1500                                                                 Ph: 424-204-4400
San Jose, CA 95113                                                         Fax: 424-204-4350
Via Email: crobertson@pahl-mccay.com                                       Email: hubenb@ballardspahr.com

CREDIT CARD PROCESSORS:

Square, Inc.                                                               Stripe, Inc.
110 5th Street                                                             510 Townsend St.
San Francisco, CA 94103                                                    San Francisco, CA 94103
Ph: 415-281-3976 or 855 700-6000                                           Ph: 650 427-9276

CREDITORS:

State Board of Equalization
Account Information Group, MIC: 29
PO Box 942879
Sacramento, CA 94279-0029

Los Angeles County Tax Collector                                           Los Angeles County Tax Collector
PO Box 54110                                                               225 N Hill St #1,
Los Angeles, CA 90054-0110                                                 Los Angeles, CA 90012

AmTrust North America - RSN                                                Atrium LLP
800 Superior Avenue E                                                      260 Townsend St., Suite 400
Cleveland, OH 44114                                                        San Francisco, CA 94107

Boston Barricade Company, Inc.                                             ComEd
1151 19th Street                                                           ComEd Customer Care Center
Vero Beach, FL 32960                                                       PO Box 6111
                                                                           Carol Stream, IL 60197-6111
Dynamite Digital                                                           FeEx
445 Hampshire Street, Suite A                                              3875 Airways, Module H3
San Francisco, CA 94110                                                    Department 4634
                                                                           Memphis, TN 38116

Forrest Walker                                                             Halo Branded Solutions
1201 Broadmoor Drive #140                                                  3182 Momentun Place
Austin, TX 78723                                                           Chicago, IL 60689-5331


HireSafe Employment                                                        Independent Floor Testing
2228 Longport Ct., suite 130                                               Inspection, Inc. IFTI
Elk Grove, CA 95758                                                        1390 Willow Pass Rd., Suite 1010
ASH 2708003v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                   Doc 292 Filed 12/01/20 Entered 12/01/20 15:39:15                                     Desc
                                               Main Document     Page 14 of 14
                                                                           Concord, CA 94520

Johnson Controls Fire Protection LP                                        Johnson Controls Security Solutions
District #417 6952 Preston Ave., Ste. A                                    10405 Crosspoint Blvd.
Livermore, CA 94551-9545                                                   Indianapolis, IN 46256


Lanard And Associates P.C.                                                 Liner's Security & Patrol
600 W. Germantown Pike Ste 400                                             8696 Elk Grove Blvd., #3
Plymouth Meeting, PA 19462                                                 Elk Grove, CA 95624


Menemsha Development Group                                                 Public Storage
20521 Earl Street                                                          P.O. Box 25050
Torrance, CA 90503                                                         Glendale, CA 91221-5050

Unit AD026,                                                                San Diego Gas & Electric
333 ONeill Ave                                                             711D 1801 S. Atlantic Blvd
Belmont, CA 94002                                                          Monterey Park, CA 91754

State Permits                                                              UPS Parcel Delivery Svc Ltd_USD
319 Elaines Court                                                          UPS eFulfillment California
Dodgeville, WI 53533                                                       Distribution Center
                                                                           16270 Jurupa Ave., Suite 200
                                                                           Fontana, CA 92337

Vicon Motion System Ltd.                                                   Westfield
3750 S. Robertson Blvd., #100                                              2029 Century Park East, 41st Floor
Culver City, CA 90232                                                      Los Angeles, CA 90067


Window Film Depot                                                          Window Film Depot
PO Box 744098                                                              4939 Lower Roswell Rd., Bldg B
Atlanta, GA 30374                                                          Marietta, GA 30068
                                                                           Ph: 1-866-933-3456

Halo Branded Solutions                                                     Commonwealth Edison Company
1500 Halo Way                                                              1919 Swift Drive
Sterling, IL 61081                                                         Oak Brook, IL 60523
Email: client.forms@halo.com                                               Email: ComEdBankruptcyGroup@exeloncorp.com

CDW Direct, LLC                                                            Maurice Wutscher LLP
200 N. Milwaukee Avenue                                                    Alan C. Hochheiser, Esq.
Vernon Hills, IL 60061                                                     23611 Chagrin Blvd.,
Attn: Vida Krug                                                            Suite 207
Email:Vida.krug@cdw.com                                                    Beachwood, OH 44122
                                                                           Email: ahochheiser@mauricewutscher.com




ASH 2708003v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
